Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
a)  “camera controller” (claim 16);
b) “illuminator configured to increase the temperature of the at least one optical surface of the endoscope by simultaneously generating light from at least one LED and the at least one infrared laser” (claim 19)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “camera controller” (claim 16) has no antecedent basis in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 19 recites that the illuminator is configured to increase the temperature of the at least on optical surface of the endoscope by “simultaneously generating light from at least one LED and the at least one infrared laser”.  Light that increases the temperature of the optical surface is disclosed as heating (IR) light, which can be generated by either an IR laser source (see paragraph [0032] of the specification) or an LED (see paragraph [0048] of the specification).  However, the disclosure fails to explicitly teach or fairly suggest that both an IR laser and LED are used simultaneously for generating heating (IR) light.
Claim 20 recites that the “illuminator has an illuminating mode for illuminating the target and a defogging mode for defogging the at least one optical surface of the endoscope and the illuminator is configured for switching between the illuminating mode and the defogging mode”.  Although the disclosure contemplates illuminating the target with a light source (e.g. 102, Fig.6) which would be an “illuminating mode”, and defogging the optical surface with a heating light source (e.g. 104, Fig.6) which would be a “defogging mode” that operates concurrently with the “illumination mode”, the disclosure fails to recognize “switching between” (e.g. alternating) these modes, and particularly switching out of “illumination mode” while switching into “defogging mode”.  In addition, the disclosure is silent as to how such switching between modes is performed in a system that uses the “illuminating mode” to allow the camera to detect fogging in the image (claim 15). The disclosure does not indicate that when fog is detected, the illuminator “switches between” the “illuminating mode” and the “defogging mode” or why one 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, recitation of “body temperature” is indefinite because it is not clear what temperature this term encompasses.  There is a normal range of body temperatures (e.g. 97 degrees F to 99 degrees F) with an average of 98.6 degrees F, but Applicant does not disclose if “body temperature” encompasses any of one or more of these temperatures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:




Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 fails to further limit the subject matter of claim 15.  Claim 15 previously recites that the endoscopic imaging system comprises an endoscopic camera coupled to the endoscope.  Thus, the endoscope is positively claimed as part of the endoscopic imaging system.  Claim 21 merely repeats this fact and thus fails to further limit the system of claim 15. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 2-16 and 21-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanai (JP2003-334157, cited by Applicant; all citations from machine .
As to claims 2 and 15, Kanai discloses a system comprising: 
an illuminator (light source 15, Fig.1) for illuminating a target via an endoscope (insertion portion 11 of an endoscope, Fig.1); and 
an endoscopic imaging system comprising an endoscopic camera (CCD camera 20, Fig.1) coupled to the endoscope (coupled to 11, Fig.1), the endoscopic imaging system configured for: 
capturing at least one image of the target via the endoscope (CCD camera forms video images, [0014]), and
controlling the illuminator to increase a temperature of the at least one optical surface of the endoscope via light from the illuminator to defog the at least one optical surface of the endoscope (heating source 17 of light source 15 is controlled to emit infrared light to plate 27 to be converted into heat for defogging the lens 18, [0016],[0017],[0019]).
Kanai takes a preventative stance to prevent fogging by maintaining the distal optical element at a constant temperature throughout the entire procedure (e.g. keeps temperature at a reference temperature through feedback, [0015]) and fails to teach the application of the heating light only when fogging occurs.  Thus, Kanai fails to teach that the system is configured to detecting fogging on at least one optical surface of the endoscope by analyzing the at least one image, and in response to detecting fogging on the at least one optical surface of the endoscope, control the illuminator to heat the lens.
However, Banik teaches, in the same field of endeavor (e.g. endoscope with ability for removal of obstructions from viewing optical element), to provide the control system with the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to have applied the known technique of automatically detecting obstruction of the image in order to automatically remove such obstruction to the system of Kanai to improve its operation by reducing the time and power required for full-time operation of the heating illuminator.  In reality, fogging will not be a constant problem and will only occur in accordance with level of humidity and temperature changes (e.g. going from ambient temperature environment outside the body to an warmer environment inside the body).  Use of the automated technique as taught by Banik in the system of Kanai will reduce the amount of time the heating illuminator is needed, and will automatically initiate the heating illuminator only when fogging is detected.
	Given the obvious combination of features as set forth above, operation of the Kanai/Banik system will anticipate the method for defogging an endoscope of claim 2.  For instance, the illuminator (light source 15 of Kanai) will illuminate the target, the endoscope imaging system (CCD camera of Kanai) will capture an image via the endoscope (insertion part 11, Fig.1 of Kanai), the system will detect if fogging occurs on the lens (18) by analyzing the image (as taught by Banik and applied to Kanai), and in response to fog detection (as taught by Banik), the illuminator is controlled to increase the temperature of the lens (18) using emitted infrared light to defog the lens (heating source 17 of light source 15 is controlled to emit infrared light to plate 27 to be converted into heat for defogging the lens 18, [0016],[0017],[0019] of Kanai)

As to claims 3 and  22, the at least one optical surface is located at a distal end of the endoscope (18 as shown in Fig.2).
As to claims 4 and 23, the at least one optical surface comprises a distal window of the endoscope (lens 18 forms a distal window).
	As to claims 5 and 24, the at least one optical surface of the endoscope comprises a transparent window (lens 18 is transparent).
	As to claims 6 and 25, wherein controlling the illuminator to increase a temperature of the at least one optical surface of the endoscope comprises increasing a power level of the illuminator (as modified above to include the selective use of the heating illuminator when fogging is detected, the power level of the heating illuminator will increase from no power to certain power level when activated in response to fog detection).
	As to claim 7, wherein controlling the illuminator to increase the temperature of the at least one optical surface of the endoscope comprises controlling the illuminator to provide infrared light to the endoscope (heating source 17 of light source 15 is controlled to emit infrared light to plate 27 to be converted into heat for defogging the lens 18, [0016],[0017],[0019]).
As to claim 8, wherein controlling the illuminator to increase the temperature of the at least one optical surface of the endoscope comprises controlling the illuminator to simultaneously provide both infrared light and visible light to the endoscope (illuminating light source 16 and heating light source 17 operate at the same time, [0013],[0018]).
	As to claims 9 and 26, wherein controlling the illuminator to increase a temperature of the at least one optical surface of the endoscope comprises transmitting a signal to the 
As to claim 10, Kanai discloses that the lens is sufficiently heated to prevent fogging (e.g. [0019]) but fails to disclose any particular temperature to which the lens is heated.  Since the endoscope of Kanai is intended to by inserted into a human body (e.g. laparoscopic surgery, [0001]-[0002]), one of ordinary skill will readily recognize that the lens would have to be heated to at least body temperature to avoid fogging.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have heated the lens of Kanai to at least body temperature to sufficiently prevent fogging of the lens when placed into the body.
	As to claims 11 and 27, the endoscopic imaging system is configured to capture infrared images (CCD camera, [0014], known to be capable of imaging wavelengths in the infrared region, as evidenced by Oberleitner, [0052], “The CCD 130 is very sensitive to any light in the visible and near infrared wavelength regions”).
As to claim 12, wherein controlling the illuminator to increase the temperature of the at least one optical surface of the endoscope is based on one or more automatically transmitted endoscope specific parameters (sensed temperature at the distal end is transmitted to heating light source 17, [0015]).
	As to claim 13, Kanai/Banik further discloses decreasing an amount of light provided to the endoscope after a predetermined period of defogging time (provided with the ability to detect fogging as set forth above, the system of Kanai, after fogging is detected and heating light is applied, would decrease the amount of light after a predetermined amount of time, i.e. when fogging is subsequently not detected).

	As to claim 16, Kanai discloses a CCD camera (20) but fails to explicitly disclose a camera controller.  CCD cameras and CMOS cameras inherently require circuitry (i.e. controller) for sending power and control signals to the CCD sensor in order to enable the sensor to capture images.  Banik evidences this (“The imaging board 114 also includes…circuitry for transmitting control signals to the image sensor and for receiving image signals from the image sensor.”, [0021], Fig.2).  One of ordinary skill in the art would obviously recognize that the CCD camera of Kanai would necessarily require control circuitry (controller) in order to operate.

Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanai (JP2003-334157, cited by Applicant; all citations from machine language translation) in view of Banik et al. (US 2006/0069306, hereinafter “Banik”), as set forth above, and further in view of Farr (US 2006/0069314).
	As for claims 17 and 18, Kanai discloses use of an source of infrared light ([0019]) for heating the distal lens but fails to disclose any particular type of infrared light source.  Farr is just one of numerous references that evidences that both LEDs and laser diodes (LD) can be used as sources of infrared light (Abstract, [0086]-[0087]).  Since Kanai fails to disclose any particular type of infrared light source, it would have been obvious to one of ordinary skill in the art at the time of the invention to have use any known type of infrared light source, such as LEDs or LDs, for the predicable result of generating infrared light.

Claims 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanai (JP2003-334157, cited by Applicant; all citations from machine language translation) in view of Banik et al. (US 2006/0069306, hereinafter “Banik”), as set forth above, and further in view of Seto et al. (US 2012/0016200, hereinafter “Seto”).
Kanai, as set forth above with respect to claim 15, fails to disclose controlling the illuminator to heat the at least one optical surface of the endoscope based on one or more endoscope specific parameters stored in a memory of the endoscopic imaging system.  Seto teaches providing memories within the endoscopic imaging system (note memories 45 and 47, Fig.2) for storing specification information regarding all aspects of the system, including light source operation and operating programs ([0033]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have controlled the system of Kanai, including the light sources, according to parameters stored in memories, as taught by Seto, to provide the predicable result of ensuring consistent operation of all components within the system by operating in accordance with the same specification information each time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236. Although the claims at issue are not identical, they are not patentably distinct from each other.  Except for a minor difference in 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236 in view of Banik et al. (US 2006/0069306, hereinafter “Banik”) for the reasons set forth above with respect to claim 16 over Kanai in view of Banik.  Although claim 11 does not recite a “camera controller”, it would have been obvious to include one because the imaging elements in camera systems inherently require a camera controller to operate.

Claims 17 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236 in view of Farr (US 2006/0069314) for the reasons set forth above with respect to claims 17 and 18 over Kanai/Banik/Farr.  Although claim 11 does not recite a particular type of source for the heating (infrared) light, Farr evidences that LEDs and laser diodes are well known and used in the art as sources of IR light.


Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236 in view of Seto et al. (US 2012/0016200, hereinafter “Seto”) for the reasons set forth above with respect to claim 28 over Kanai/Banik/Seto.  Although claim 11 fails control the system, including the sources of light, based on stored system parameters, Seto teaches that this is known in the art.

Claims 2-6, 8-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236. Although the claims at issue are not identical, they are not patentably distinct from each other.  Except for a minor difference in terminology (light system=illuminator; endoscope/cameral system=endoscopic imaging system), it is clear that all of the method steps/functions of claims 2-6 and 8-9 are anticipated by the functions (steps performed by the elements) of the elements of the patent.  The difference between claims 2-6 and 8-9 of the application and claim 11 of the patent lies in the fact that the patent claim includes many more elements/steps and is thus more specific.  Thus, the invention of claim 11 of the patent is in effect a "species" of the "generic" invention of claims 2-6 and 8-9 of the application.  It has been held that the generic invention is "anticipated" by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 2-6 and 8-9 are anticipated by claim 11 of the patent, they are not patentably distinct from claim 11.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236 in view of Kanai (JP2003-334157).  Claim 11 only recites a “source of heating light” and fails to disclose any particular wavelength of light.  Kanai teaches that infrared light is sufficient to heat a distal optical element to prevent fogging (see  in view of Kanai.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236.  Claim 11 recites a system with a distal window that is sufficiently heated to prevent fogging but fails to disclose any particular temperature to which the lens is heated.  Since endoscopes are intended to by inserted into a human body, one of ordinary skill will readily recognize that the lens would have to be heated to at least body temperature to avoid fogging.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have heated the distal window of claim 11 to at least body temperature to sufficiently prevent fogging of the lens when placed into the body.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236 in view of Farr (US 2006/0069314) as evidenced by Oberleitner et al. (US 2002/0163636).  Claim 11 of the patent recites a camera system but fails any part type.  Camera systems in the endoscope art conventionally use either a CCD or CMOS image sensor (Farr, [0059]).  At least CCD image sensors are capable of imaging infrared wavelengths (Oberleitner, [0052]).  It would be obvious to one of ordinary skill in the art to have used a CCD image sensor in the camera system of claim 11, since such is conventionally used, and such CCD image sensor would be configured to capture infrared images.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,537,236 in view of Banik.  Claim 11 of the patent recites detecting fogging based on the image but fails recite the process by which this is done.  Banik teaches that obstructions on the distal window can be detected based on the image using image processing analysis ([0034]).  It would have been obvious to one of ordinary skill in the art to have used the process of Banik to detect the fogging in the image.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130331730 A1	Fenech; Carolyn M. et al.
US 20130345508 A1	AKUI; Nobuaki

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795